UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-2180



UNITED STATES OF AMERICA, EX REL. THOMAS V.
PREVENSLIK, Pro se bringing this action on
behalf of the United States of America,

                                              Plaintiff - Appellant,


          versus


UNIVERSITY   OF  WASHINGTON;   UNIVERSITY   OF
ILLINOIS AT URBANA CHAMPAIGN; UNIVERSITY OF
CALIFORNIA; LAWRENCE LIVERMORE LABORATORY;
LAWRENCE   CRUM;    KENNETH   SUSLICK;    SETH
PUTTERMAN; WILLIAM MOSS; ANDREAS PROSPERETTI;
THE JOHNS HOPKINS HOSPITAL,

                                           Defendants - Appellees.


Appeal from the United States District Court for the District of
Maryland, at Baltimore. Marvin J. Garbis, Senior District Judge.
(CA-02-1-80-MJG)


Submitted:   February 2, 2004             Decided:   March 15, 2004


Before LUTTIG, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas V. Prevenslik, Appellant Pro Se. Robert Phillip Charrow,
GREENBERG, TRAURIG, L.L.P., Washington, D.C., Susan Martielli,
JOHNS HOPKINS UNIVERSITY, Baltimore, Maryland, for Appellees.
Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                             - 2 -
PER CURIAM:

            Thomas V. Prevenslik appeals the district court’s order

dismissing his action filed pursuant to the False Claims Act.               We

have     reviewed   the    record   and     find    no   reversible    error.

Accordingly, we affirm for the reasons stated by the district

court.      See   United   States   of   America,   Ex   Rel   Prevenslik   v.

University of Wash., No. CA-02-1-80-MJG (D. Md. filed June 20,

2003; entered June 23, 2003).             We deny the motions for oral

argument and for appointment of counsel.             We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.



                                                                      AFFIRMED




                                    - 3 -